              Case 2:11-cv-00283-JCM-GWF Document 455 Filed 06/21/21 Page 1 of 3

     
         David R. Koch (NV Bar No. 8830)
 1       Daniel G. Scow (NV Bar No. 14614)
 2       KOCH & SCOW LLC
         11500 S. Eastern Avenue, Suite 210
 3       Henderson, NV 89052
         Telephone: (702) 318-5040
 4       Facsimile: (702) 318-5039
 5
         Attorneys for Benjamin E. Hoskins, Leanne
 6       Hoskins, Oxford Financial, LLC, Mowab, Inc., and
         Dream Financial
 7
 8                                UNITED STATES DISTRICT COURT
 9                                   FOR THE DISTRICT OF NEVADA
10
         FEDERAL TRADE COMMISSION,                         Case No.: 2:11-cv-00283-JCM-GWF
11
12              Plaintiff,
         v.
13
         IVY CAPITAL, INC. et al.,                         STIPULATION FOR EXTENSION OF
14                                                         TIME FOR DEFENDANTS TO FILE
                                                           REPLY IN RESPONSE TO FTC’S
15              Defendants, and
                                                           OPPOSITION TO MOTION FOR
                                                           RELIEF UNDER FRCP 60(b)
16                                                         (FIRST REQUEST)
         CHERRYTREE HOLDINGS, LLC, et al.,
17              Relief Defendants.
18
19             On June 15, 2021, the FTC filed its Opposition (Doc. #454) in response to the
20   Defendants’ Motion for Relief and/or Modification of Judgment and Order for
21   Permanent Injunction and Monetary Relief (Doc. #449). The parties stipulated for the
22   FTC to have a seven-day extension to file its Opposition, and the Court approved the
23   extension (Doc. #452). Under LR 7-2(b), the Defendants’ Reply in support of their Motion
24   is currently due June 22, 2021.
25             Counsel for Defendants has requested a three-day extension, through June 25, to
26   file the Defendants’ Reply brief, and counsel for the FTC has agreed to this extension.
27   Pursuant to LR IA 6-1, this is the first stipulation for an extension of time to submit the
28
                                                                                  
                                                     
                                                      
     
             Case 2:11-cv-00283-JCM-GWF Document 455 Filed 06/21/21 Page 2 of 3

     
 1   Reply in response to the Opposition. This request is made to provide sufficient time for
 2   counsel to review the information presented in the Opposition and to prepare an
 3   appropriate response.
 4            The parties and their counsel therefore stipulate that the Defendants shall have
 5   until June 25, 2021, to file a Reply in response to the FTC’s Opposition and in support of
 6   their Motion for Relief. (Docs. #449 and 454.)
 7
 8   Date: June 21, 2021
 9
10       KOCH & SCOW LLC
11       /s/ David R. Koch                          _
12       David R. Koch
         Attorneys for Benjamin E. Hoskins, Leanne Hoskins,
13       Oxford Financial, LLC, Mowab, Inc. and
         Dream Financial
14
15
     FEDERAL TRADE COMMISSION
16
17       /s/ P. Connell McNulty             y
         P. Connell McNulty
18
         Attorneys for Federal Trade Commission
19
20                                           IT IS SO ORDERED:
21
22                                           _____________________________________
                                             UNITED STATES DISTRICT JUDGE
23
                                                         June 23, 2021
24                                           DATED:______________________________
25
26
27
28
                                                                                
                                                   
     
             Case 2:11-cv-00283-JCM-GWF Document 455 Filed 06/21/21 Page 3 of 3

     
 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on May 25, 2021, I electronically filed the foregoing document
 3   with the Court using CM/ECF, which will send a notice of electronic filing to all counsel
 4   of record.
 5
     Dated: June 21, 2021                     /s/ Andrea Eshenbaugh           _
 6                                               Andrea Eshenbaugh
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                 
                                                   
     
